Competent parties may establish and terminate mortgage or other contract relations as they desire to do, when no rule of law or of public policy is thereby violated; and neither the law nor public policy forbids competent parties to settle and discharge a pre-existing mortgage indebtedness and to terminate the mortgage relation by a conveyance to the mortgagee of the mortgaged property or a part of it in adjustment and settlement of the debt. The maxim "once a mortgage always a mortgage" has no application where competent parties have adjusted and settled the mortgage debt and have definitely terminated the mortgage relation.
Under the statutes of this State a mortgage is a mere lien and any instrument of writing conveying or selling property for the purpose or with the intention of securing the payment of money, is a mortgage.
Where there is a purpose or an intent to secure the payment of money, any instrument conveying or selling property is in law a mortgage without reference to the terms of the instrument and the purpose and intent to secure the payment of money may be shown by appropriate evidence. Connor v. Connor, 59 Fla. 467,52 South. Rep. 727. But where an instrument conveying or selling property is executed with intent not to secure the payment of money but to adjust and settle a mortgage debt, which debt is cancelled, the instrument is not as matter of law a mortgage, but the terms of the instrument determine its character and effect. Pilkington v. Rose, 88 Fla. 547,102 South. Rep. 751.
In this case the instrument executed in "adjustment *Page 815 
and settlement" of the mortgage debt was not "itself a mortgage," either by its terms and purpose or by operation of law, because the mortgage debt was thereby adjusted, settled and cancelled. See Pilkington v. Rose, supra; Bell v. Shiver,181 Ala. 303, 61 South. Rep. 881; Ex Parte Southern Ry. Co.181 Ala. 486, 61 South. Rep. 881; 1 Jones on Mortg. (7th ed.) Sec. 267; Wallace v. Johnstone, 129 U.S. 58, 9 Sup. Ct. Rep. 243; 19 R.C.L. p. 266; Johnson v. National Bank of Commerce of Tacoma, 65 Wash. 261, 118 Pac. Rep. 21, L. R. A. 1916 B 4.
Rehearing denied.
BROWN, C. J. AND WHITFIELD AND STRUM, J. J. AND CAMPBELL, KOONCE AND PARKS, Circuit Judges, concur.
ELLIS, TERRELL AND BUFORD, J. J., disqualified.